NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     PETER STROJNIK, Plaintiff/Appellant,

                                         v.

     KASHYAP HOTELS, LLC, dba AMERICA’S BEST VALUE INN
      PRESCOTT VALLEY; RED LION HOTELS CORPORATION,
                     Defendants/Appellees.

                              No. 1 CA-CV 21-0043
                                FILED 11-9-2021


           Appeal from the Superior Court in Yavapai County
                        No. V1300CV202080186
         The Honorable Christopher L. Kottke, Judge Pro Tempore

                                   AFFIRMED


                                APPEARANCES

Peter Strojnik, Phoenix
Plaintiff/Appellant

Jones, Skelton & Hochuli PLC, Phoenix
By William D. Holm, David C. Potts, Mariah Logan, Elizabeth B. N. Garcia
Counsel for Defendants/Appellees Kashyap Hotels LLC, America’s Best Value
Inn Prescott Valley

Lewis Brisbois Bisgaard & Smith, LLP, Phoenix
By Sean P. Healy, Nicholas James Walter
Counsel for Defendant/Appellee Red Lion Hotels Corporation
                      STROJNIK v. KASHYAP, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge David B. Gass delivered the decision of the court, in which Presiding
Judge D. Steven Williams and Judge James B. Morse Jr. joined.


G A S S, Judge:

¶1             Peter Strojnik, a self-represented former lawyer, appeals from
the dismissal of his complaint with prejudice, the denial of his motion to
amend his complaint, and the superior court’s decision to designate him a
vexatious litigant. We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2             Strojnik brought a six-count complaint in Yavapai County
superior court against Red Lion Hotels Corporation and Kashyap Hotels
dba America’s Best Value Inn (collectively, the Hotels). Strojnik alleged the
Hotels denied him full and equal enjoyment of the premises in violation of
the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. §§ 12101–
12213. Strojnik specifically alleged: (1) violations of the ADA; (2)
negligence; (3) failure to disclose on website; (4) “consumer fraud—brand
deceit”; (5) civil conspiracy to commit fraud; and (6) aiding and abetting.

¶3             The Hotels first successfully moved to dismiss the complaint
with prejudice under Rule 12(b)(6) of the Arizona Rules of Civil Procedure
for failure to state a claim upon which relief could be granted. Red Lion
later successfully moved to have Strojnik designated a vexatious litigant
under A.R.S. § 12-3201. The superior court implicitly denied Strojnik’s
motion to amend his complaint and filed a final judgment under Rule 54(c).
Strojnik timely appealed. This court has jurisdiction under article VI,
section 9, of the Arizona Constitution, and A.R.S. §§ 12-120.21.A.1 and 12-
2101.A.1, .5(b).

                                ANALYSIS

¶4             Because ours is just the latest decision to address repeated
deficiencies in Strojnik’s ADA claims, we resolve his issues succinctly.




                                     2
                        STROJNIK v. KASHYAP, et al.
                           Decision of the Court

I.     We affirm the superior court’s dismissal of Strojnik’s case.

       A.     Because Strojnik alleged no injury in fact, he lacks ADA
              standing.

¶5             This court reviews de novo whether Strojnik has standing and
whether the superior court correctly granted the motion to dismiss. See
Aegis of Ariz., L.L.C. v. Town of Marana, 206 Ariz. 557, 562, ¶ 16 (App. 2003)
(standing); Coleman v. City of Mesa, 230 Ariz. 352, 355–56, ¶¶ 7–8 (2012)
(dismissal). Because Strojnik was not “entitled to relief under any
interpretation of the facts susceptible of proof,” we affirm the dismissal. See
Yes on Prop 200 v. Napolitano, 215 Ariz. 458, 464, ¶ 7 (App. 2007) (citation
omitted).

¶6            ADA plaintiffs must establish standing by showing: (1) they
suffered an “injury in fact”; (2) the injury and the defendants’ conduct are
“causal[ly] connect[ed]”; and (3) the court likely can redress the alleged
injury with a decision in the plaintiffs’ favor. Doran v. 7-Eleven, Inc., 524 F.3d
1034, 1039 (9th Cir. 2008) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,
560–61 (1992)). Arizona state courts generally defer to the federal courts’
interpretation of federal law. Cimarron Foothills Cmty. Ass’n v. Kippen, 206
Ariz. 455, 458, ¶ 6 (App. 2003).

¶7             The first element of standing requires Strojnik to have “a
distinct and palpable injury.” See Fernandez v. Takata Seat Belts, Inc., 210 Ariz.
138, 140, ¶ 6 (2005) (citation omitted). We need go no further in our analysis.
Rather than showing a distinct and palpable injury, Strojnik—as he has
done before—pleads vague disabilities, vague restrictions, and vague
connections to the hotel properties. See Strojnik v. Driftwood Hospitality
Mgmt. LLC, CV-20-01532-PHX-DJH, 2021 WL 50456, at *5 (D. Ariz. Jan. 6,
2021). The mere inclusion of hotel photos with vague captions, such as
“[n]on-fixed pool lift” and “inaccessible check in counter,” is inadequate
when Strojnik obfuscates his own particular restrictions. As noted by the
Federal District Court in Arizona:

       The deeper issue with Mr. Strojnik’s Complaints is whether
       he demonstrates an injury-in-fact. He does not. Instead of
       explaining how the alleged ADA violations prevent him from
       full and equal access to the hotels, Mr. Strojnik makes vague
       statements about his disabilities, and it is anybody’s guess
       how the particular hotel features . . . actually impact him.

Id. Various courts have called Strojnik’s ADA cases inadequate cookie-
cutter lawsuits. See, e.g., Strojnik v. State ex rel. Brnovich, 1 CA-CV 20-0423,


                                        3
                        STROJNIK v. KASHYAP, et al.
                           Decision of the Court

2021 WL 3051887, at *1, ¶ 2 (Ariz. App. July 20, 2021) (mem. decision)
(“cookie cutter”); Strojnik v. Portola Hotel, LLC, 19-cv-07579-VKD, 2021 WL
4172921, at *2 (N.D. Cal. Sept. 14, 2021) (citing Strojnik’s long history of
filing inadequate ADA claims with non-specific allegations leading to
dismissal); Strojnik v. State Bar of Ariz., 446 F. Supp. 3d 566, 570 n.3 (D. Ariz.
2020); Advocs. for Individuals with Disabilities LLC v. MidFirst Bank, 279 F.
Supp. 3d 891, 893 (D. Ariz. 2017) (litigating “minor, even trivial” ADA
violations in an “extortionate” manner). This case is no different.

¶8             On appeal, we currently have this case from Strojnik and one
other, Strojnik v. FlagExpress, 1 CA-CV 21-0074. Our review of the
complaints from both cases shows the same cut-and-paste problems. See
Ariz. R. Evid. 201 (taking judicial notice). Not only has Strojnik failed to
address the procedural and jurisdictional deficiencies in his nearly 2,000
previous complaints, even his typographical errors are unchanged.
Strojnik’s complaint here even acknowledges the generic nature of each
filing in a footnote, where he admits “the referenced violations were not
necessarily encountered at Defendant’s Hotel.” (Emphasis added.) Our
decisions addressing both cases are noticeably similar but only because
Strojnik has filed the same type of “cookie cutter” lawsuit here. See Brnovich,
1 CA-CV 20-0423, at *1, ¶ 2.

¶9              We further decline Strojnik’s invitation to use our “common
sense” to fill in the holes in his inadequate pleadings. See Ramirez v. Health
Partners of S. Ariz., 193 Ariz. 325, 326 n.2 (App. 1998). When no current
injury is capable of redress, a plaintiff has no standing. Karbal v. Ariz. Dep’t
of Revenue, 215 Ariz. 114, 118, ¶ 19 (App. 2007). In short, Strojnik’s ADA
claim here is deficient as a matter of law.

       B.     Strojnik’s state law claims fail.

¶10           Strojnik raises two sets of state law claims. In the first set, he
alleges the Hotels engaged in a series of fraud-related torts resulting from
an unlawful franchise agreement between Kashyap and Red Lion. And the
remainder of his state law claims hinge on his ADA claim. Because both sets
of claims are deficient as a matter of law, we affirm their dismissal.

              1.      Strojnik’s fraud-related tort claims are baseless.

¶11           Strojnik argues the Hotels committed “consumer fraud—
brand deceit” under the Arizona Consumer Fraud Act (ACFA) when
Kashyap entered into a franchise agreement with Red Lion, permitting
Kashyap to license the name “America’s Best Value Inn.” See A.R.S. § 44-
1522.A. Strojnik further asserts this agreement allowed Kashyap to engage


                                        4
                        STROJNIK v. KASHYAP, et al.
                           Decision of the Court

in “a system of deceptive self-identification through the purchase and use
of nationally recognizable brand names such as . . . Red Lion.” We disagree.

¶12            To state a claim under the ACFA, Strojnik’s complaint must
sufficiently allege the Hotels’ franchise agreement was fraudulent and the
agreement injured him. See Cheatham v. ADT Corp., 161 F. Supp. 3d 815, 825–
26, 831 (D. Ariz. 2016) (explaining the ACFA’s prohibition against
“fraudulent, deceptive, or misleading conduct in connection with the sale
or advertisement of consumer goods and services” requires plaintiffs to
sufficiently allege the misrepresentation injured them). Instead, like his
ADA claim, he only made conclusory statements about how the Hotels’
conduct injured him, saying, he “justifiably relied on Kashyap’s false self-
identification to his damage.” The ACFA requires something more. See, e.g.,
Lorona v. Ariz. Summit Law Sch., 188 F. Supp. 3d 927, 936–37 (D. Ariz. 2016)
(law school graduate’s complaint sufficiently alleged her reliance on her
law school’s misrepresentation of its graduate statistics damaged her
because she was unemployable after graduating); Cheatham, 161 F. Supp. 3d
at 831 (customer’s complaint sufficiently alleged she was damaged by her
security system provider’s misrepresentation because she had to pay out-
of-pocket expenses after discovering the fraud).

¶13            Strojnik also cannot prevail under either his civil conspiracy
or aiding and abetting claims because each requires him to prove an
underlying tort. See, e.g., Wells Fargo Bank v. Ariz. Laborers, Teamsters &
Cement Local No. 395 Pension Tr. Fund, 201 Ariz. 474, 498, ¶¶ 99–101 (2002)
(civil conspiracy); Baker ex rel. Hall Brake Supply, Inc. v. Stewart Title & Tr. of
Phx., Inc., 197 Ariz. 535, 545, ¶ 42 (App. 2000) (aiding and abetting). And
because he based both claims solely off his deficient ACFA claim, the
superior court did not err in dismissing these claims.

               2.     Strojnik’s state law claims hinging on his ADA claim
                      fail.

¶14           Strojnik’s remaining state law claims hinge on his ADA claim.
But the ADA does not provide any support for these claims. See Strojnik v.
Bakersfield Convention Hotel I, LLC, 436 F. Supp. 3d 1332, 1344 (E.D. Cal.
2020). For instance, Strojnik’s negligence claim fails because the ADA does
not establish an “independent duty of care.” See id. And Strojnik cannot
prevail under his claim of failure to disclose because he did not show how
he could not reasonably discover the Hotels’ alleged “non-compliance with
the ADA” on his own. See Lerner v. DMB Realty, LLC, 234 Ariz. 397, 403–04
(App. 2014) (A party is not entitled to relief if “the undisclosed or partially
disclosed fact concerns a matter that would-be buyers reasonably can


                                        5
                       STROJNIK v. KASHYAP, et al.
                          Decision of the Court

discover on their own.”). On the contrary, Strojnik readily discovered the
alleged ADA violations on his own—as evidenced by the photos he used in
his complaint to support his ADA claim—and he, therefore, cannot prevail
on his failure to disclose claim.

¶15            Accordingly, the superior court did not err in dismissing
Strojnik’s state law claims.

II.    The superior court did not abuse its discretion when it denied
       Strojnik’s motion to amend.

¶16        Strojnik next argues the superior court should have allowed
him to amend his complaint rather than dismissing it with prejudice. We
disagree.

¶17             This court reviews a motion for leave to amend the pleadings
for an abuse of discretion. See Hall v. Romero, 141 Ariz. 120, 124 (App. 1984).
As is amply evidenced, Strojnik has a track record of failing to comply with
basic jurisdictional and procedural requirements when filing lawsuits. See
Ariz. R. Evid. 201 (taking judicial notice); see generally Strojnik v. SCG Am.
Constr., Inc., SACV 19-1560 JVS (JDE), 2020 WL 4258814, at *4–6 (C.D. Cal.
Apr. 19, 2020); Driftwood, CV-20-01532-PHX-DJH, at *2, 7.

¶18            Strojnik’s continuing failure to cure those deficiencies
highlights the futility of allowing him an opportunity to amend his
complaint. See Bishop v. State Dep’t of Corr., 172 Ariz. 472, 474–75 (App.
1992); see also Driftwood, CV-20-01532-PHX-DJH, at *6 (denying Strojnik’s
motion to amend because of his well-established pattern of filing deficient
lawsuits). Because Strojnik has failed to show error, the superior court did
not abuse its discretion.

III.   The superior court did not abuse its discretion when it found
       Strojnik a vexatious litigant.

¶19           As a final matter, Strojnik argues the superior court erred
when it declared him a vexatious litigant. See A.R.S. §§ 12-3201.E.1(c),
-349.F. We disagree.

¶20            This court reviews an injunction against the filing of lawsuits
for an abuse of discretion. Flying Diamond Airpark, LLC v. Meienberg, 215
Ariz. 44, 47, ¶ 9 (App. 2007). Arizona courts have the inherent authority to
curtail lawsuits by vexatious litigants. Madison v. Groseth, 230 Ariz. 8, 14,
¶ 17 (App. 2012). Vexatious conduct includes, but is not limited to, the
repeated filing of court actions solely or primarily for the purposes of


                                      6
                       STROJNIK v. KASHYAP, et al.
                          Decision of the Court

harassment, court actions brought or defended without substantial
justification, and the repeated filing of documents or requests for relief that
have been the subject of previous rulings by the court in the same litigation.
A.R.S. § 12-3201.E.

¶21            Strojnik had notice of the vexatious litigant proceedings here
and opposed the vexatious litigant order. See Madison, 230 Ariz. at 14, ¶ 18.
The superior court focused on the instant litigation, saying Strojnik brought
his claims and the subsequent motions after dismissal “without substantial
justification as such is further defined under Arizona law.” See De Long v.
Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990) (a vexatious litigant order
requires more than a recitation of previously filed lawsuits). The superior
court also took judicial notice of (1) two other jurisdictions designating
Strojnik a vexatious litigant and (2) Arizona disbarring him for similar
litigation practices. See SCG, SACV 19-1560 JVS (JDE), at *7–8; Driftwood,
CV-20-01532-PHX-DJH, at *2, 10 (Strojnik “harasses and coerces parties into
agreeing to extortive settlements.”); Brnovich, 1 CA-CV 20-0423, at *2–3.

¶22           Strojnik did not provide a valid constitutional challenge.
Accordingly, Strojnik waived his attempt to challenge A.R.S. § 12-3201’s
constitutionality. See ARCAP 13(A)(7) (requiring litigants to cite to legal
authority and develop their legal arguments); DeVries v. State, 219 Ariz. 314,
319, ¶ 10 (App. 2008) (stating the notice requirements for a constitutional
challenge under A.R.S. § 12-1841.A). Moreover, “the Arizona Constitution
does not assure the right to bring a frivolous lawsuit.” See Hunter
Contracting Co. v. Super. Ct., 190 Ariz. 318, 324 (App. 1997). The superior
court, therefore, did not abuse its discretion.

                     ATTORNEY FEES AND COSTS

¶23           Kashyap did not request attorney fees on appeal. Red Lion
requests its fees under A.R.S. § 12-349.A.1. On this record and given
Strojnik’s status as a vexatious litigant, we conclude Strojnik filed the
appeal without substantial justification. Accordingly, we award Red Lion
its reasonable attorney fees upon compliance with ARCAP 21. As the
prevailing parties, Kashyap and Red Lion are entitled to their costs incurred
on appeal under A.R.S. § 12-342 upon compliance with ARCAP 21.




                                      7
                    STROJNIK v. KASHYAP, et al.
                       Decision of the Court




                            CONCLUSION

¶24           We affirm the dismissal with prejudice and the vexatious
litigant designation.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      8